Waite, C. J.
The plaintiff having executed a deed of his lands to John B. Atwood, became liable to him for the damages arising from a breach of the covenants contained in that deed. And if the defendant were allowed to set off those damages against the plaintiff’s demand in the present suit, it would be no bar to any suit that might be brought against the plaintiff by John B. Atwood, as he is no party to the present suit. Such a set-off might have the effect of subjecting the plaintiff twice to the payment of those damages; to the defendant, and to his son.
Upon no principle therefore, can the defendant avail himself of the benefit of those damages, so long as the plaintiff continues liable to pay them to another person.
With respect to the deed of the comptroller of the state of New York, its admissibility must depend upon the laws of that state, in which the lands are situated. If, by those laws, it would be admissible there, it is admissible in this state and has the same effect here that it would have there, in a controversy respecting the title of the lands purporting to be conveyed thereby.
It is for each state to prescribe the mode and manner of transferring real estate situated within its limits, and all deeds of conveyance must be made to conform to the laws thus prescribed.
In this state a deed of lands to be effectual must be attested by two witnesses, and no deed, not thus attested, will prove a transfer of real estate here, wherever it may be made or in whatever court it may be¡offered iffevidence.
If the deed iff question was sufficient in the state of New *320York, to prove title in the grantee, and afford presumptive evidence of the legality of all the preceding acts in relation to the sale, it must have the same effect here and in every other state, in a controversy respecting the lands which the deed purports to convey.
It however merely throws the burden of proof upon the defendant, to show the illegality of these previous proceedings in order to invalidate the deed. As that was not done, the deed was properly admitted in evidence.
The charge to the jury in relation to the care and diligence required on the part of the plaintiff, is one, of which the defendant has no cause for complaint. It was much more favorable to him than the law requires.
It is an extraordinary defence for a man, when sued for making a false and fraudulent representation, respecting the title of another, by which the purchaser became deceived and defrauded, to say to him you can not recover, because by searching the records you might have discovered the falsity of my representations; in other words, because you believed what I stated to be true, and acted accordingly without further evidence.
The very object in making those representations, was to throw the purchaser off' his guard, and induce him to act upon them without further enquiry. And the very foundation of the plaintiff’s claim is, that he believed those representations to be true, and was thereby induced to act as if they were so, and thus became defrauded.
We do not advise a new trial.
In this opinion, the other judges, Storrs and Hinman, concurred.
New trial not advised.